DETAILED ACTION
RE: Ahmadi et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
3.	Claims 1, 3-9, 11, 14, 16-17, 20-21, 23-30, 32-38, 41-42, 45, 47-51 and 53-56 are pending. Claims 2, 10, 12-13, 15, 18-19, 22, 31, 39-40, 43-44, 46 and 52 are canceled. Claims 5, 7, 9, 24-25, 29, 34, 36, 38 and 48-49 are withdrawn from consideration. Claims 1, 5, 8, 14, 28, 30, 37, 54 and 55 have been amended. 
4.	Claims 1, 3-4, 6, 8, 11, 14, 16-17, 20-21, 23, 26-28, 30, 32-33, 35, 37, 41-42, 45, 47, 50-51 and 53-56 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/10/2021 has been considered by the examiner.
Objections Withdrawn
6.	The objections to claims 8, 14, 37, and 46 set forth in the final office action mailed on 2/10/2021 are withdrawn in view of applicant’s amendment to the claim.

Rejections Withdrawn
7.	The rejection of claims 1, 3-4, 6, 8, 11, 14, 16-17, 20-21, 23, 26-28, 30, 32-33, 35, 37, 41-42, 45, 47, 50-51 and 53-56 under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (N. Engl. J. Med., 2016, Aug. 25, 375: 754-66), in view of Sagaster et al. (Leukemia, 2007, 21:164-168) is withdrawn in view of applicant’s persuasive arguments of unexpected results.

Rejections Maintained
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3-4, 6, 8, 11, 14, 16-17, 20-21, 23, 26-28, 30, 32-33, 35, 37, 41-42, 45, 47, 50-51 and 53-56 remain provisionally rejected on the ground of nonstatutory double 
	The response states that applicant will address the double patenting rejection once the co-pending applications contain allowable claims.
	Since applicant has not specifically argued the rejection, the rejection is maintained for the reasons set forth in the office action mailed on 8/24/2020.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 14 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the negative minimal residual disease status is determined at a threshold of 0.01%, 0.001%, 0.0001%, or a combination thereof. 
Paragraph [0259] of the specification discloses: 
... An "MRD NEGATIVE" test result was obtained if the number of clones detected was <1, and the number of input cells was >the detection limit threshold (one of 10-4, 10-5 or 10-6). An "MRD POSITIVE" test result was obtained if the number of clones detected was >1 or in the ITT population without MRD assessment. An "MRD -4, 10-5 or 10-6). 
	
According to the specification, the detection limit threshold is 10-4, 10-5 or 10-6, and MRD negative is determined if the number of clones detected was <1 and the number of input cells was > the detection limit threshold (10-4, 10-5 or 10-6). According to this definition, to determine MRD negative status, the number of input cells must be > 10-4, 10-5 or 10-6 (which is less than one cell). This does not appear to be correct. Moreover, the terms 0.01%, 0.001% or 0.0001% can be interpreted by multiple ways. The term “0.01%”, for example may be interpreted as 1 cancer cell in the background of 10,000 white blood cells, or 10,000 total cells (input cells), or 10-4. Therefore, the metes and bounds of the claim is unclear and the claim is indefinite. Furthermore, a threshold is a specific number. The term “a combination thereof” also renders the claim indefinite. 
Claim 55 recites "very good partial response or better, complete response or better, or any combination thereof". The terms “very good”, and “better” are relative terms which render the claim indefinite.  The terms “very good”, and “better” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1, 3-4, 6, 11, 16, 17, 20, 23, 26-28, 30, 32-33, 35, 41, 42, 45, 47, 50-51 and 53-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Dwyer et al. (US 2018/0117150A1, pub. date: 5/3/2018, effectively filed date: 11/1/2016).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
O’Dwyer et al. discloses a method of treating refractory or relapsed multiple myeloma in a subject comprising administering to the subject a therapeutically effective amount of an anti-CD38 antibody, cyclophosphamide, bortezomib and dexamethasone (CyBorD) for a time sufficient to treat the relapsed multiple myeloma, wherein the anti-CD38 antibody comprises 6 CDRs, VH and VL, or heavy and light chains of daratumumab, the anti-CD38 antibody is an IgG1, IgG2, IgG3 or IgG4 isotype, wherein 2 weekly for 3 weeks for 4-8 treatment cycles, wherein a) the anti-CD38 antibody is administered on days 1, 8, 15 and 22 during the first two treatment cycles, on days 1 and 15 during the subsequent four treatment cycles and on day 1 during the any additional treatment cycles; b) cyclophosphamide is administered on days 1, 8, 15 and 22 during each of the 4-8 treatment cycles; c) bortezomib is administered on days 1, 8 and 15 during each of the 4-8 treatment cycles; and d) dexamethasone is administered on days 1, 8, 15 and 22 or on days 1, 2, 8, 9, 15, 16, 22 and 23 during each of the 4-8 treatment cycles, and  wherein the subject has one or more chromosomal abnormalities including t(4;14)(p16;q32) (see claims). O’Dwyer et al. teaches measuring outcomes including minimal residual disease (MRD) and complete response ([0326] and [0327]). It is noted that the antibody daratumumab comprises all the CDR1-6, VH, VL, heavy and light chain sequences recited in the instant claims.
The method of O’Dwyer et al. comprises all the active steps of the instant claims and is used for treating same patients (refractory or relapsed multiple myeloma having chromosomal abnormalities including t(4;14)(p16;q32), it would achieve the same results as instantly claimed (i.e. increases progression-free survival events compared to . 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 3-4, 6, 8, 11, 14, 16, 17, 20-21, 23, 26-28, 30, 32-33, 35, 37, 41, 42, 45, 47, 50-51 and 53-56 are rejected under 35 U.S.C. 103 as being obvious over O’Dwyer et al. (US 2018/0117150A1, pub. date: 5/3/2018, effectively filed date: 11/1/2016), in view of Palumbo et al. (N. Engl. J. Med., 2016, Aug. 25, 375: 754-66, copy attached to the office action mailed on 8/24/2020),
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
	The teaching of O’Dwyer et al. have been set forth above as they apply to claims 1, 3-4, 6, 11, 16, 17, 20, 23, 26-28, 30, 32-33, 35, 41, 42, 45, 47, 50-51 and 53-56.
O’Dwyer et al. do not specifically teach the treatment schedule recited in instant claims 8 and 37 and detecting negative minimal residual disease status at a threshold of 0.01%, 0.001%, or 0.0001%, by evaluating an amount of myeloma cells in a bone marrow aspirate sample from the subject.
Palumbo et al. disclose a method of treating relapsed or relapsed and refractory multiple myeloma in human patients, the method comprising 8 cycles (21 days per cycle) of bortezomib and dexamethasone, daratumumab at a dose of 16 mg/kg was administered intravenously once per week (days 1, 8 and 15) during cycles 1 to 3, once every 3 weeks (on day 1) during cycles 4-8 and once every 4 weeks thereafter until the patient withdrew consent, the disease progressed or unacceptable toxic effects developed, bortezomib was administered subcutaneously at a dose of 1.3 mg per square meter on days 1, 4, 8, and 11 of cycles 1 to 8, and dexamethasone was administered orally or intravenously at a dose of 20 mg on days 1, 2, 4, 5, 8, 9, 11, and 12, for a total dose of 160 mg per cycle. The dose of dexamethasone could be reduced
to 20 mg once weekly for patients who were older than 75 years of age, who had a body-mass index (the weight in kilograms divided by the square of the height in meters) of less than 18.5, or for patients who had previous unacceptable side effects associated with glucocorticoid therapy (page 756). The patients have high-risk multiple myeloma -5) (page 84 of the protocol of the supplementary material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of O’Dwyer et al. to adopt the treatment schedule of Palumbo in view of Palumbo. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Palumbo teaches that their treatment schedule using the same drugs as the method of O'Dwyer resulted in complete response in some patients (absence of clonal plasma cells), inhibited disease progression, reduced the events of disease progression or death (Table 2, page 759, column 1, paragraph 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van De Winkel to use the method of Palumbo for detecting minimal residual disease in view of Palumbo. One of ordinary skill in the art would have been motivated to do so because O’Dwyer teaches detecting minimal residual disease (MRD), however does not disclose  -5) (page 84 of the protocol of the supplementary material).

Claim Rejections - 35 USC § 103
16.	Claims 1, 3-4, 6, 11, 14, 16, 17, 20-21, 23, 26-28, 30, 32-33, 35, 41, 42, 45, 47, 50-51 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Winkel et al (US 2015/0231235A1, pub. date: 8/20/2015), in view of Palumbo et al. (N. Engl. J. Med., 2016, Aug. 25, 375: 754-66, copy attached to the office action mailed on 8/24/2020), Moussy et al. (US 2014/0051662A1, pub. date: 2/20/2014) and Sagaster et al. (Leukemia, 2007, 21:164-168, copy attached to the office action mailed on 8/24/2020).
	Van de Winkel et al. teaches a method for inhibiting growth and/or proliferation of tumor cells expressing CD38 in an individual in need thereof, which method comprises 
administration to the said individual of i) a non-agonistic antibody which binds to CD38, ii) at least one corticosteroid, and iii) at least one non-corticosteroid chemotherapeutic agent selected from the group consisting of a proteasome inhibitor and a glutamic acid derivative (claim 109), wherein said at least one corticosteroid comprises dexamethasone, said proteasome inhibitor is bortezomib (claims 128 and 134), the tumor cells expressing CD38 are multiple myeloma cells (claim 143, [0619]), the 
Van de Winkel et a. does not teach treating patients having high-risk multiple myeloma comprising t(4;14)(p16;q32) chromosomal abnormality. Van de Winkel does not teach that the anti-CD38 antibody comprises heavy and light chain amino acid sequences of SEQ ID NO: 12 and 13. Van de Winkel does not teach detecting negative minimal residual disease status at a threshold of 0.01%, 0.001%, or 0.0001%, by evaluating an amount of myeloma cells in a bone marrow aspirate sample from the subject.
Palumbo et al. disclose a method of treating relapsed or relapsed and refractory multiple myeloma in human patients, the method comprising 8 cycles (21 days per cycle) of bortezomib and dexamethasone, daratumumab at a dose of 16 mg/kg was 
to 20 mg once weekly for patients who were older than 75 years of age, who had a body-mass index (the weight in kilograms divided by the square of the height in meters) of less than 18.5, or for patients who had previous unacceptable side effects associated with glucocorticoid therapy (page 756). The patients have high-risk multiple myeloma having cytogenetic abnormality include t(4;14) chromosomal abnormality (Table 1). Daratumumab comprises the CDR sequences recited in instant claims 2 and 31, the VH and VL sequences recited in instant claims 16 and 41, the heavy and light chain sequences recited in instant claims 17 and 42, binds to a region of human CD38 comprising SEQ ID NO: 2 and a region of human CD38 comprising SEQ ID NO: 3 as described in instant claims 15 and 40. The treatment resulted in complete response in some patients (absence of clonal plasma cells), inhibited disease progression, reduced the events of disease progression or death (Table 2, page 759, column 1, paragraph 2).Palumbo et al. teaches that minimal residual disease (MRD) is assessed by analyzing bone marrow aspiration specimens obtained after initial therapy is complete and in follow up (page 23 of the protocol of the supplementary material), using the Clonoseq MRD assay (page 84 of the protocol of the supplementary material). The -5) (page 84 of the protocol of the supplementary material).
Moussy et al. teaches a method of treating refractory or relapsed multiple myeloma, in particular t(4:14) multiple myeloma in a patient comprising administering to the patient a tyrosine kinase inhibitor in combination with an anti-myeloma agents such as alkylating agents, corticosteroids, bortezomib, lenalidomide and dexamethasone (claims 1, 3-7).
	Sagaster et al. teaches treating three patients having multiple myeloma comprising t(4;14)(p16;q32) chromosomal abnormality with bortezomib. All three patients experienced a PR to bortezomib (page 165, right column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Van De Winkel to treat high-risk multiple myeloma comprising t(4;14)(p16;q32) chromosomal abnormality in view of Palumbo, Moussy and Sagaster. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Van De Winkel teaches a method of treating refractory multiple myeloma using an anti-CD38 antibody, a corticosteroid and non-corticosteroid chemotherapeutic agent such as a proteasome inhibitor, Palumbo teaches treating high risk multiple myeloma having cytogenetic abnormality including t(4:14) chromosomal abnormality using an anti-CD38 antibody, dexamethasone (a corticosteroid) and bortezomib (a proteasome inhibitor), Moussy teaches a method of treating refractory or relapsed multiple myeloma, in particular t(4:14) multiple myeloma in a patient comprising administering to the patient a tyrosine kinase inhibitor in combination with an anti-myeloma agents such as alkylating 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van De Winkel to have substituted daratumumab for the anti-CD38 antibody-005 in view of Palumbo. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because daratumumab and antibody-005 comprise same 6 CDR sequences and same VH/VL sequences, thus have same binding specificities. The substitution of one known element (daratumumab) for another (antibody-005) would have yielded predictable results to one of ordinary skill in the art at the time of invention.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van De Winkel to further determine the minimal residual disease (MRD) using the method of Palumbo in view of Palumbo. One of ordinary skill in the art would have been motivated to do so for purpose of monitoring patient’s disease status. One of ordinary skill in the art would have had a reasonable expectation of success because Palumbo teaches how to determine the MRD.



Applicant’s arguments
The response states that applicant has amended independent claims 1, 28 and 30 to recite "wherein the method increases progression-free survival events compared to administering the corticosteroid and the non-corticosteroid chemotherapeutic agent without the anti-CD38 antibody." Regarding claim 1, Applicant respectfully submits that Palumbo fails to teach or suggest a method of achieving negative minimal residual disease status in a subject having high-risk multiple myeloma, comprising administering to the subject a therapeutically effective amount of an anti-CD38 antibody comprising the six CDRs of daratumumab, a corticosteroid, and a non- corticosteroid chemotherapeutic agent for a time sufficient to achieve negative minimal residual disease status, wherein the subject has one or more chromosomal abnormalities comprising t(4;14)(p16;q32), and wherein the method increases progression-free survival events compared to administering the corticosteroid and the non-corticosteroid chemotherapeutic agent without the anti-CD38 antibody. Regarding claim 28, Applicant respectfully submits that Palumbo fails to teach or suggest a method of decreasing a risk of relapse and/or disease progression in a subject having high-risk multiple myeloma, comprising administering to the subject a therapeutically effective amount of an anti-CD38 antibody comprising the six CDRs of daratumumab, a corticosteroid, and a non- corticosteroid chemotherapeutic agent for a time sufficient to achieve negative minimal residual disease status, wherein the subject has one or more chromosomal abnormalities comprising t(4;14)(p16;q32), and wherein the method increases progression-free survival events compared to administering the corticosteroid and the non-corticosteroid chemotherapeutic agent without the anti-CD38 antibody. 
Docket No.: 0148.2024-001increases progression-free survival events compared to administering the corticosteroid and the non-corticosteroid chemotherapeutic agent without the anti-CD38 antibody. As such, a prima facie case of obviousness is not established. Furthermore, there is evidence of nonobviousness, including unexpected results. Applicant incorporates herein the arguments submitted in the Amendment and Response to Office Action (inclusive of Exhibit A (Boyd et al., Leukemia, 26(2):349-55 at 349 (2012)) and Exhibit B (Weisel et al., J Hematol Oncol. 13(1): 115 (2020)), dated December 23, 2020). The Office alleges that the results in Palumbo are similar to applicant's findings. However, as the Office acknowledges, Palumbo teaches that "DVd has a clear efficacy benefit compared to Vd in patients with refractory and relapsed multiple myeloma including those having high-risk cytogenetic abnormality." (page 7 of the Office Action, emphasis added.) Thus, unlike Applicant, Palumbo does not perform a subgroup analysis based on cytogenetic abnormality. The data in Palumbo represent the results from patients with standard-risk cytogenetic abnormality (approximately 77-79%) and those with high-risk cytogenetic abnormality (approximately 21-23%). Notably, only approximately 8-9% of the patients have t(4;14). As such, Palumbo fails to teach or suggest that DVd, compared to Vd, has an improved , respectively. See, e.g., paragraph [0248]. Furthermore, the percentage of MRD-negative subjects in high-risk patients were increased in DVd vs Vd subject groups (FIG. 12B), from 1% to 5% at MRD negativity threshold of 10-4, from 0% to 5% at MRD negativity threshold of 10-5 (p<0.05) and from 0% to 5% at MRD negativity threshold of 10-6. See, e.g., paragraphs [0038] and [0280] and FIG 12B. Neither improvement was suggested in, or could have been predicted from, the combination of Palumbo and Sagaster. For at least these reasons, the skilled person would not have arrived at the claimed subject matter from the prior art. Claims 1, 28 and 30, particularly as amended herein, are not obvious.

Response to Applicant’s Arguments
 	Applicant’s arguments are not applicable to the new 102(a)(2) and 103 rejections described in paragraphs 13 and 15 above, respectively.
	
Applicant’s arguments of unexpected results, supporting documents and data/results have been carefully considered and are found persuasive over the new rejection described in paragraph 16 above (i.e. Van De Winkel in view of Palumbo, 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP 716.02(d).
In the instant case, applicant has only shown the unexpected results for the treatment comprising administering a specific combination of daratumumab, bortezomib and dexamethasone according to the specific treatment schedule recited in claims 8 and 37. However, the claims encompass a treatment comprising administering a combination of daratumumab, a corticosteroid and a non-corticosteroid chemotherapeutic agent. Applicant has not provided evidence indicating such a combination comprising any corticosteroid, any proteasome inhibitor, let alone any non-corticosteroid chemotherapeutic agent administered in any manner provided unexpected results in treating high-risk MM with recited cytogenetic abnormalities. 
Other arguments are believed to be moot in view of the new rejection.

Conclusion
17.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HONG SANG/Primary Examiner, Art Unit 1643